DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, line 2, the limitation of “h-BN..” should be corrected into “h-BN.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2013/0328017).
Regarding claim 1, Chen discloses, in at least figures 1A-5B and related text, a biomimetic audiomorphic device (the limitation of “a biomimetic audiomorphic device” has not patentable weight because it is interpreted as intended use), comprising: 
a substrate (100, [27]) to serve as a back-gate ([27]); 
an insulator or oxide layer (110, [27]) formed on the substrate (100, [27]) to serve as a back-gate dielectric ([27]); 
a semiconducting channel (112, [28]) formed on the back-gate dielectric layer (110, [27]); 
metallic layers (124/126, [29]) formed in and/or on the semiconducting channel (112, [28]) to define a source contact (124, [29]) and a drain contact (126, [29]); 
an insulator or oxide layer (140, [30]) to serve as a top-gate dielectric ([30]); and 
a metallic layer (128, [29]) formed on the top-gate dielectric (140, [30]) to define a split-gate pair (left 128/right 128, [29], figures), the split-gate pair (left 128/right 128, [29], figures) comprising a first gate (left 128, [29], figures) and a second gate (right 128, [29], figures).
Regarding claim 2, Chen discloses the device of claim 1 as described above.
Chen further discloses, in at least figures 1A-5B and related text, the first gate (left 128, [29], figures) is formed between the source contact (124, [29]) and the drain contact (126, [29]) located on a first side of the device; 
the second gate (right 128, [29], figures) is formed between the source contact (124, [29]) and the drain contact (126, [29]) on a second side of the device; and 
the first gate (left 128, [29], figures) is physically separated from the second gate (right 128, [29], figures).
Regarding claim 3, Chen discloses the device of claim 1 as described above.
Chen further discloses, in at least figures 1A-5B and related text, the substrate (100, [27]) is Si.
Regarding claim 4, Chen discloses the device of claim 1 as described above.
Chen further discloses, in at least figures 1A-5B and related text, the back-gate oxide layer (110, [27]) is selected from the group consisting of SiO2, Al2O3, HfO2, or h-BN ([27])..
Regarding claim 5, Chen discloses the device of claim 1 as described above.
Chen further discloses, in at least figures 1A-5B and related text, the semiconducting channel (112, [28]) is an organic semiconductor material or an inorganic semiconductor material ([28]).
Regarding claim 6, Chen discloses the device of claim 1 as described above.
Chen further discloses, in at least figures 1A-5B and related text, the metallic layer (128, [29]) formed on the top-gate dielectric (140, [30]) is a stack of nickel or gold ([29]).
Regarding claim 7, Chen discloses the device of claim 1 as described above.
Chen further discloses, in at least figures 1A-5B and related text, the top-gate oxide layer (140, [30]) is selected from the group consisting of Hydrogen silsesquioxane (HSQ), Al2O3 ([30]), HfO2 ([30]), or h-BN ([30]).
Regarding claim 8, Chen discloses the device of claim 1 as described above.
The claimed limitation of “in operation: the back-gate is biased at a voltage VBG, the source contact is grounded, and the drain contact is biased at a drain-to-source voltage VDS; and the first split-gate is biased at a split-gate voltage VSG1, the second split-gate is biased at a split-gate voltage VSG2, and a source-to-drain current IDS flows through the semiconducting channel” has not patentable weight because it is interpreted as operational property.
Regarding claim 15, Chen discloses, in at least figures 1A-5B and related text, a fullytop-gated field effect transistor (FET) device (the limitation of “a fullytop-gated field effect transistor (FET) device” has not patentable weight because it is interpreted as intended use), comprises: 
a substrate (100, [27]) to serve as a back-gate ([27]); 
an insulator or oxide layer (110, [27]) formed on the substrate (100, [27]) to serve as a back-gate dielectric ([27]); 
a semiconducting channel (112, [28]) formed on the back-gate dielectric layer (110, [27]); 
metallic layers (124/126, [29]) formed in and/or on the semiconducting channel (112, [28]) to define a source contact (124, [29]) and a drain contact (126, [29]); 
an insulator or oxide layer (140, [30]) to serve as a top-gate dielectric ([30]); and 
a metallic layer (150, [29], [30]) formed on the top-gate dielectric (140, [30]) to define the top-gate ([30]).
Regarding claim 16, Chen discloses the device of claim 15 as described above.
The claimed limitation of “in operation: the back-gate is biased at a voltage VBG, the source contact is grounded, and the drain contact is biased at a drain-to-source voltage VDS, the top-gate is biased at a voltage VTG, and a source-to-drain current IDS flows through the semiconducting channel” has not patentable weight because it is interpreted as operational property.
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 9 that recite “the metallic layer formed on the top-gate dielectric defines a plurality of split-gate pairs” in combination with other elements of the base claims 1 and 9.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 14 that recite “a plurality of fullytop-gated field effect transistor (FET) devices or resistors” in combination with other elements of the base claims 1 and 14.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 17 that recite “a plurality of fullytop-gated FET devices; a metallic layer formed on the top-gate dielectric to define a plurality of split-gate pairs; each individual split-gate is connected to the drain contact of an individual fullytop-gated FET device” in combination with other elements of the base claims 15 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811